ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_05_EN.txt. 53

SEPARATE OPINION OF JUDGE DILLARD

I concur in the Judgment of the Court. I am moved to write a separate
opinion first to elaborate on a few possibly controversial aspects of the
Judgment and second to put it in a broader perspective.

* *

The present controversy centres on the familiar problem of conflicting
interests between a coastal State claiming special dependence on ‘‘coastal”
fisheries and a ‘“‘distant-water’’ State (so called), whose traditional rights
and continuing needs clash with those of the coastal State !. But, while
the general problem is a familiar one, the particular problem confronting
the Court was more sharply focussed. It hinged on the meaning to be
attributed to the Exchange of Notes of 11 March 1961, which the Court,

1 In the waters around Iceland, embraced in an area known technically as ICES—
Region Va, the yearly average catch from 1952-1972 was approximately 1 million tons.
Iceland, the United Kingdom and the Federal Republic of Germany take regularly 96
to 97 per cent. of the total catch. The main fish species are at present cod, capelin,
saithe, redfish and haddock. (Until 1966, herring was also important.) The five species
represent 94 per cent. of all species and among the five, cod are the most important.

The life cycle, migratory habits and reproduction factors of all species are directly
connected with the hydrography of the area including the effect of the warm and saline
water of the Gulf Stream.

A graphic account of these matters accompanied by a comprehensive series of charts,
diagrams and statistical data was presented to the Court by Dr. Arno Meyer, at its
public sitting on 28 March 1974. It will appear in the Pleadings series of the Court
dealing with the companion case of the Federal Republic of Germany.

Detailed statistical data bearing on the economic aspects of the fishery industry in
relation to the three nations, appears in FAO Circular No. 314, entitled ‘The Economic
and Social Effects of Fishing Industry—A Comparative Study” (Rome, 1973). Perhaps
the most significant single fact disclosed in the survey is that fish exports represent for
Iceland 83 per cent. of all exports. On the other hand, while Iceland has a significant
surplus of local production over consumption, the other two States depend for fish
largely on non-local sources. The FAO Circular while also revealing employment
figures dealing with the catch and landing of fish, does not purport to include data on
the processing and distributing of fish or in the manufacture of boats, gear and associ-
ated industries. In assessing the scope of conflicting interests both biological and
economic factors are, of course, significant. Matters of this kind are dealt with exten-
sively in McDougal and Burke, The Public Order of the Oceans (1962) and D. M.
Johnston, The International Law of Fisheries (1965).

54
54 FISHERIES JURISDICTION (SEP. OP. DILLARD)

at the jurisdictional phase of the present proceedings, had definitively
pronounced to be a treaty in force between the Parties. The impact of that
treaty on the nature and scope of the Court’s jurisdiction and the rights
of the Parties consequent upon the submissions of the Applicant were by
no means self-revealing. It resulted that the Court could not agree on all
aspects of the case.

As in other controversies, an appreciation of the factual and legal
issues depends, to some extent, on the general approach which individual
judges bring to bear on their analysis.

In the present case there was little doubt that the attempt by Iceland
unilaterally to exercise exclusive jurisdiction in the disputed waters could
not be opposed to the vessels of the United Kingdom. But the reasons
in support of this conclusion did not reflect a uniform approach and this,
in turn, affected varying interpretations to be given to the requirements
of the treaty and the submissions of the Applicant.

At the outset, I should say that the Judgment of the Court reflects an
approach which I consider soundly grounded. On the other hand, other
approaches were, in my view, by no means lacking in persuasive force.
I shall elaborate briefly on two of them. I shall then turn to the special
problem involved in responding to the Applicant’s third and fourth
submissions !,

One such approach would rest on the proposition that Iceland has
materially breached the Exchange of Notes of 1961 which the Court had
previously pronounced to be a treaty in force. The terms and implication
of that treaty admit of no doubt. Even if Iceland, in keeping with her
repeatedly announced aspiration to extend her limits—an aspiration also
embedded in the treaty—had been privileged unilaterally to pronounce
an extension, she was not legally privileged to apply that extension to the
vessels of the United Kingdom except under any one of three contingen-
cies: (a) that the United Kingdom failed to challenge it or (b) that
through negotiations the Parties reached an agreement or (c) that, if
challenged, this Court would have pronounced on whether the extension
was well founded under international law.

The analysis of the treaty, including the obligation to give six months’
notice of any extension and the obligation to have recourse to the Court,
have been analysed in detail in the Judgment of the Court at the juris-
dictional stage and need not be repeated here 2. Suffice it to say that the
requirement that “in case of a dispute in relation to such extension, the
matter shall, at the request of either party, be referred to the International
Court of Justice”, was no mere severable clause of minor significance

 

1 All of the Applicant’s submissions are set out in para. 11 of the Judgment.
2 Judgment of 2 February 1973, 1.C.J. Reports 1973, pp. 8-16.

55
55 FISHERIES JURISDICTION (SEP. OP. DILLARD)

but an essential element of the entire agreement, the importance of which
to the United Kingdom was underlined in the negotiations. And its
importance was enhanced by providing an amicable method of resolving
a potential dispute.

It hardly needs extensive elaboration to demonstrate that when Iceland
agreed to a specified method whereby an extension of fisheries jurisdiction
by Iceland could be effected vis-a-vis the United Kingdom, her repudia-
tion of that method constituted a material breach of the treaty. It is
almost axiomatic that when an agreement or other instrument itself
provides for the way in which a given thing is to be done, it must be done
in that Way or not at all (/.C.J. Reports 1972, p. 68).

This approach, based on a clear violation of the treaty, would render
irrelevant at the ‘‘merit” stage of the dispute any purported theory Iceland
might advance to justify her extension. This is true whether the alleged
justification is keyed to a change in customary law, or to the “‘reason-
ableness” of the extended limits by reference to the continental shelf
doctrine or any other reason. So long as the treaty is one in force she is
not legally privileged to repudiate it, or to ignore the method whereby
the dispute was to be resolved.

The consequence of this approach would be to allow the Court to
adjudge and declare that under international law Iceland is not privileged
to take the law into her own hands and, so far as the present proceedings
are concerned, she cannot therefore oppose her extension to the United
Kingdom.

It might be objected that this approach is based on too narrow a view
of the meaning of the merits as contemplated in the Exchange of Notes
of 1961 and that it does not sufficiently dispose of the controversy. In
any event, while a permissible approach, it was not adopted..

Another approach which the majority of the Court failed to adopt but
which can be rationally defended is of an entirely different order (needless
to suggest those who espouse this approach are not to be charged with
my way of putting the matter). I shall key it to the first submission of the
United Kingdom.

That submission asked the Court to adjudge and declare:

““... that the claim by Iceland to be entitled to a zone of exclusive
fisheries jurisdiction extending 50 nautical miles from baselines
around the coast of Iceland is without foundation in international
law and is invalid”’.

It will be observed that the sweeping character of this submission
differed from the second and third submissions (which, in effect, the
Court responded to favourably) in that it appeared to require the Court
to say that the proclaimed extension was ipso jure not well founded under
international law erga onmes, whereas the second and third submissions
strictly confined the issue to the opposability of the extension to the
United Kingdom.

56
56 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Naturally a pronouncement on the first submission would have auto-
matically embraced the second and third. Furthermore its terminology
corresponded to the main thrust of the language employed in the nego-
tiations preceding the adoption of the Exchange of Notes of 1961.

The reluctance to pronounce on this submission may be attributable
to three separate but related considerations. (L cannot speak for my
colleagues, | am only expressing my own assessment.)

First, there was the notion that the state of customary international
law in 1972 with respect to unilateral extensions of fishery jurisdiction
was so charged with uncertainty, viewed simply as a kind of “head count”
analysis of State practice, as to make tenuous any definitive pronounce-
ment on this issue.

Second, there was the deeper notion, keyed to the very nature of the
evolutionary character of customary international law which would
deny that it can or should be captured in the classical formula of repetitive
usage coupled with opinio juris, instead of recognizing that it is the
product of a continuing process of claim and counter-claim in the
context of specific disputes. This concept would render intellectually
suspect any definitive pronouncement on the “!2-mile rule” erga omnes,
which, because of its too generalized nature, tended to ignore the many
variables that give content to customary international law and condition
its application.

Third, there was the inarticulated notion that because of the Third
Conference on the Law of the Sea it would be imprudent for the Court
to attempt to pronounce on the issue of a “‘fixed”’ limit for the extension
of fisheries jurisdiction when the issue was in a state of such acknowledged
political and legal flux.

In stating these notions I do not mean to imply that the Court was
inclined to duck the issue of the validity of Iceland’s extension under
international law on the ground that it was too difficult to assess. It only
sought a way of avoiding the pronouncement on the issue in the expansive
way required by the United Kingdom’s first submission. In essence it did
so by emphasizing the exclusive character of the claimed extension in
defiance of the established rights of the United Kingdom. This, it held
to be contrary to the over-riding norm of international law enshrined in
the qualifying paragraph of Article 2 of the 1958 Convention on the Law
of the Sea, a norm (or standard) applicable erga omnes !. This approach,
reflected in the first and second subparagraphs of the dispositif, made it

 

1 Article 2 specifies that freedom of the high seas comprises freedom of fishing, along
with freedom of navigation, to lay submarine cables and pipelines and freedom to fly
over the high seas. The qualifying paragraph states:

“These freedoms, and others which are recognized by the general principles of
international law, shall be exercised by all States with reasonable regard to the
interests of other States in their exercise of the freedom of the high seas.”’ (Em-
phasis added.)

The ‘‘norm’’ expressed by this Article 1s couched in the language of a “standard”

37
37 FISHERIES JURISDICTION (SEP. OP. DILLARD)

unnecessary for the Court to pronounce definitively on the so-called
12-mile rule or the United Kingdom’s first submission.

Having said this, [ am impelled to make the following observations.

The contention that by the middle or late 1960s customary international
law had crystallized to a point which set an outer limit of 12 miles for
exclusive fishery zones, while not conclusive, is persuasive. ‘Head counts”
dealing with “State” practice, vary to some extent owing to different
criteria as to what is exclusive (see FAO Circular No. 127, Rome, August
1971). Clearly the issue is realistically framed not in terms of a set limit
of 12 miles but is keyed rather to the number of States whose territorial
sea and/or exclusive fisheries jurisdiction taken jointly or separately do
not exceed 12 miles. An authoritative analysis of 147 independent
countries shows, as of August 1972, 96 States with 12 miles or less, 19
with limits ranging from 15 to 200 miles, 4 ambiguous and 28 landlocked.
A United States State Department tabulation of 123 jurisdictions showed
88 per cent. as having 12 miles or less and 12 per cent. in excess of 12
miles. Other kinds of enumerations are plentiful. To determine the
significance of these and other tabulations, account would need to be
taken of geographical spread, degrees of maritime interest and many
other factors beyond the reach of this opinion. References in the United
Kingdom Memorial on the merits illuminate some of these factors
(paras. 245-257) |.

 

 

 

and not that of a “rule” (in the narrow sense). This means that a court, or any other
decision-maker, has more flexibility in applying it than if it required an exercise in what
is called ‘’jural syntax’. The use of ‘‘standards”’ permits some accommodation of the
need for a “general norm” permitting a tolerable degree of predictability with the need
to adjust to the peculiarities of a special situation, a point to be alluded to later in this
opinion.

On the meaning of “standards” see Pound, ‘‘Hierarchy of Sources and Forms in
Different Systems of Law”, 7 Tulane Law Review, 475 (1933) and on the use of standards
in ‘“‘individualizing’ the application of law see Pound, An Introduction to the Phi-
losophy of Law (1953), p. 64.

1 The warning should be sounded that tabulations of jurisdictional extensions may
be misleading unless an analysis is made of the degree of control the coastal State
purports to exercise. In FAO Circular No. 127 (Rome, 1971) the criterion of ‘‘exclusive”’
jurisdiction used in its enumeration, includes any State which reserves to its nationals
the right to fish “regardless of whether the legislation or an agreement to which
it 1s a party permits fishing by non-nationals subject to certain conditions” (p. 1257).
While this might be an acceptable criterion it may not coincide with that in other
enumerations which would not include agreed upon conservation measures as con-
stituting an ‘‘exclusive” claim.

For some uncertainties in this area, see: Stevenson, “Who is to Control the Oceans:
US Policy and the 1973 Law of the Sea Conference”, Vol. VI, The International Lawyer

58
58 FISHERIES JURISDICTION (SEP. OP. DILLARD)

The argument that classically conceived customary international law
supports an outer limit of 12 miles is fortified by considering the fact,
of which the Court could take judicial notice, that in practice States
accord deference to the 12-mile limit as a matter of legal obligation and
not merely as a matter of reciprocal tolerance or comity. In contrast
many assertions of jurisdiction beyond 12 miles have generated protests
from affected States. Nor can a legitimate inference be drawn from lack
of protests by non-interested States that they necessarily acquiesce in
such unilateral extensions of exclusive jurisdiction |.

The authority of the International Court of Justice is sometimes
invoked in support of a quasi-universalist, as opposed to a consensus
theory of customary international law. Thus in the Anglo-Norwegian
Fisheries case the Court, in discussing the 10-mile rule for bays, stated
U.C.J. Reports 1951, 116 at p. 131):

“|, the Court deems it necessary to point out that although the
ten-mile rule has been adopted by certain States both in their
national law and in their treaties and conventions, and although
certain arbitral decisions have applied it as between these States,
other States have adopted a different limit. Consequently, the
ten-mile rule has not acquired the authority of a general rule of
international law.”

However, it is worth noting, as the Court pointed out, that Norway
had always opposed any attempt to apply the rule to the Norwegian coast.
In striking contrast, Iceland, while reserving the aspiration to work for
an extension, yet freely acknowledged that she would abide by an outer
limit of 12 miles in the Exchange of Notes of 1961. The elucidation of an
aspiration or pronounced intention, is not incompatible with the conces-
sion that, until it is achieved, she is bound by the 12-mile rule.

In fairness to the contentions of Iceland, however, it should be stated
that the analysis above does not do full justice to the arguments which,
on various official occasions, she has advanced. She starts from a different
premise which implicitly denies the premise on which the concept of an
“established” law depends. Because of the wide divergencies in State
practice, she contends, in effect, that there is no law or at best a lacuna
in the law viewed as a bady of restraints on State conduct, and therefore

 

465-477 (1972). For a recent evaluation of varying South American claims, see Garcia
Amador in 68 American Journal of International Law, 33-50 (1974).

 

 

 

1 Logically, it does not follow that because ‘“‘protest”” shows lack of ‘tacquiescence”’
that flack of protest shows acquiescence. The matter is discussed in D’Amato,
The Concept of Custom in International Law (1971), at pp. 85, 98-102, 195.

59
59 FISHERIES JURISDICTION (SEP. OP. DILLARD)

the law does not prevent the extension by each State of its exclusive
fisheries jurisdiction. She is not claiming an exception to an established
rule but a different kind of rule, namely a permissive rule which, in the
absence of a specific rule to the contrary, permits the coastal State in a
special situation to extend unilaterally its jurisdiction to an extent that
it deems reasonable. She further claims that her extension is ‘‘reasonable”’
because it coincides generally with the limits of her continental shelf.

It is immediately apparent that the argument above invites an enquiry
not only into the question of the burden of proof but at a deeper theo-
retical level into the much discussed question of State autonomy and
freedom of State action and presumptions flowing from such concepts.
In turn this goes back to the controversial Lotus case ! and to the manner
in which the International Court of Justice handled the submissions in
the Anglo-Norwegian Fisheries case 2. It would extend this opinion to
inordinate lengths if these matters were broached in depth. Suffice it to
suggest at present that, while the burden of proof problem may have
some relevance in determining factual and jurisdictional issues, it has
little bearing on the present case. Likewise with the notion of freedom of
State action. Borrowing from Lauterpacht 3, f would put the matter as
follows: if the exercise of freedom trespasses on the interests of other
States then the issue arises as to its justification. This the Court must
determine in light of the applicable law and it does not advance the
enquiry to attempt to indulge in a presumption or to lean on a burden
of proof. It can be argued, for instance, that Iceland was the ‘actor’
who sought to change the established law and the burden of proving legal
justification rests on her. Conversely it can be argued that the Applicant
was in the role of plaintiff and should therefore have the burden of
establishing the illegality of [celand’s actions. In either event the Court
must determine the rights of the Parties. Freedom of State action and
burdens of proof suggest analogies to the criminal and civil procedures of
some States. Applied to the present case the analogy is misplaced.

 

1 P.CI.J., Series A, No. 10 (1927) at p. 18. Cf. Hudson, The Permanent Court of
tuternational Justice (1943), pp. 611, 612; D’Amato, op. cit., supra, pp. 178-189.

2 £.C.J. Reports 1951, p. 116. Cf. Waldock, ‘The Anglo-Norwegian Fisheries Case”,
28 British Year Book of International Law (1951), p. 114 and Fitzmaurice, “The Law
and Procedure of the International Court of Justice, 1951-1954: General Principles
and Sources of Law”, 30 British Year Book of international Law (1953), pp. 8-26.

3 Lauterpacht, The Development of International Law by the International Court
(1958), p. 361. See also, Fitzmaurice, “The Law and Procedure of the International
Court of Justice, 1951-1954: Questions of Jurisdiction, Competence and Procedure”,
34 British Year Book of International Law (1958), pp. 149-150.

60
60 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Although, in my view, the 12-mile rule may be grounded on a sounder
theoretical base than an alternative rule grounded on a concept of “no
law’ or a “gaping lacuna” in the law |, it yet seems to me that the way
in which customary international law evolves, as noted previously, made
it unnecessary for the Court to pronounce on the first submission of the
United Kingdom, namely that Iceland’s unilateral extension was without
foundation in international law ipso jure and erga omnes, It sufficed for
the disposal of the case that under international law Iceland’s extension
could not be opposed to the Applicant.

In the course of the oral proceedings a Member of the Court put to
counsel the following question:

“Js it the contention of the Applicant that its first three submis-
sions, that is to say, submissions (a), (b) and (c), are so connected
that it is necessary for the Court to adjudicate on the first in order
to adjudicate on the second and third?” (CR 74/1, p. 33.)

In replying, counsel, after analysing the purport of all three sub-
missions, declared:

“It follows when these three submissions are analysed in this
way that (a), (6) and fc} are not so connected that the second and
third cannot stand without the first, and in the view of Her Majesty’s
Government if is therefore open to the Court to adjudicate on the
second and the third of those submissions without adjudicating upon

1 The difficulty with a “‘no law’’ concept is that it is apt to imply that States are free
to fix any limit they think reasonable, a notion likely to generate confusion and breed
conflict. Clearly the fact that there are discordances in the practice of States leading to
a large measure of uncertainty casts doubt on the utility or wisdom of a specific rule,
but the alternative is not to leap into the abyss of a legal vacuum. The better alternative
is to recognize exceptions to the prevalent norm or to re-classify the norms themselves
to take account of special circumstances as was done in the Anglo-Norwegian Fisheries
case. At the theoretical level the difficulties with a ‘‘no law” or “‘vacuum”’ concept are
profound. The references cited in the footnotes to the preceding paragraph contain
discussions of some of these difficulties.

Nor is this all. The fact that the States in 1958 or 1960 did not reach a formal agree-
ment on a specified limit does not signify that they accepted as an alternative the
extreme postulate of State autonomy which would accord each State the freedom to
set such limits as it chose. Indeed the conferences were based on the opposite assump-
tion, an assumption dictated by a consciousness of the existence of a community
interest hostile to the notion of uninhibited freedom. It is worth recalling that the 1958
Conference soundly rejected the only proposal coming to a vote on the question of
allowing a coastal State discretion to set any limit it wished for the territorial sea.
While obviously problems of the territorial sea are not co-extensive with those con-
cerning fisheries, yet the problem of unilateral extensions may be common to each. In
the First Committee the proposal was rejected by a vote of 44/29/9 and in the plenary
session by 47/21/17. More significant is the fact that no further proposals of the kind
were made. McDougal and Burke, The Public Order of the Oceans (1962), pp. 497-
498.

61
6l FISHERIES JURISDICTION (SEP. OP. DILLARD)

the first, it being of course understood and accepted that submissions
(b) and (c) are based on general international law and are of course
not confined merely to the effect of the Exchange of Notes.” (CR
74/3, pp. 23, 24; emphasis added.)

The observations of counsel are, of course, in no sense controlling on
the Court. Nevertheless it is not without significance to observe that the
Applicant considered that its first submission was not essential to the
disposition of the case, a position which the Court, in the exercise of its
independent discretion, also assumed.

At a broader policy level it can also be argued that it might have been
undesirable to specify any set limit for the extension of fisheries juris-
dictions erga omnes. It is apparent from even a casual survey of the
massive literature on the subject that there are so many disparities in the
types of fishes and their migratory ranges, to say nothing of wide varia-
tions in the extent of coast lines and continental shelves, that the wisdom
of freezing a limit applicable generally may be questioned. Fish and
especially free swimming fish such as those involved in the present case
are, of course, no respecters of national jurisdictions. The problem may
well call for the application of flexible standards instead of fixed rules.

Charles De Visscher, in his book entitled Theory and Reality in Public
International Law (Corbett Translation, 1957) addressed himself to the
broad problem involved in the specification of general norms in his
consideration of the Anglo-Norwegian Fisheries case. In the course of his
discussion he quoted with approval (n. 38, p. 154) the following passage
from Brierly, extracted from the latter’s 1936 lectures before the Hague
Academy of International Law:

“Uniformity is good only when it is convenient, that is to say
when it simplifies the task in hand; it is bad when it results from an
artificial assimilation of dissimilar cases ... The nature of inter-
national society does not merely make it difficult to develop rules of
international law of general application, it sometimes makes them
undesirable.” (58 Recueil des cours, pp. 17-18.)

This gratuitous digression in the present opinion is not intended to
suggest that in the present case the Court is directly concerned with the
complex jurisprudential problem of knowing how best to reconcile the
need for general norms in the interest of some degree of predictability
versus the need to avoid them in the interest of the particularistic and
individualistic nature of the subject-matter to which the norms are
applicable. The digression is only intended to point to one of the broader
aspects of fisheries jurisdiction impinging on the present case.

*

62
62 FISHERIES JURISDICTION (SEP. OP. DILLARD)

From all that has been said above I find that the Court was justified in
taking an intermediate position between the narrow approach based on
breach of the treaty, to which allusion was made earlier, and the more
expansive approach based on the United Kingdom’s first submission.
In short, the first two subparagraphs of the dispositif are preferable to
permissible alternatives. It remains to discuss the more controversial
position reflected in subparagraphs 3 and 4 of the dispositif.

*

The jurisdiction of the Court to entertain the merits of the dispute
was, as previously noted, definitively established by its Judgment of
2 February 1973. But the endowment of jurisdiction in the sense of the
general power to deal with the merits is one thing; the nature and scope of
that power is quite another.

It is precisely with reference to the third and fourth subparagraphs of
the dispositif that questions of the latter kind have been raised concerning
the extent of the Court’s assumption of jurisdiction.

The third subparagraph states that the two Parties are under mutual
obligations to undertake negotiations in good faith for the equitable
solution of their differences concerning their respective fishery rights in
the areas around Iceland to seaward of the fishery limits agreed to in the
Exchange of Notes of 1961. The fourth subparagraph indicates the guide-
lines for doing so. Briefly summarized it specifies that in the distribution
of the fishery resources, account be taken of the preferential share to
which Iceland is entitled to the extent that she qualifies as a State in a
condition of special dependence on coastal fisheries; that account also
be taken of the established rights of the United Kingdom; that the rights
of both States should be given effect to the extent compatible with the
conservation and development of the fishing resources in the area; that
regard also be paid to the interests of other States in the conservation and
equitable exploitation of the resources and that the two States keep under
review the measures required for the conservation, development and
equitable exploitation of the resources in light of scientific and other
available information.

The United Kingdom in its Memorial on the merits (paras. 300-307)
earnestly pressed upon the Court the desirability of applying equitable
principles in fairness to both Parties, an attitude also reflected in the
submissions contained in its Application and Memorial on the merits and
repeated emphatically in the oral hearings. A similar attitude was
displayed by the Applicant in the companion case concerning the Federal
Republic of Germany. The justification was rooted in the acknowledged
need to balance the traditional rights of the Applicant against the
preferential rights of Iceland in the interests of a rational approach to the

63
63 FISHERIES JURISDICTION (SEP. OP. DILLARD)

exploitation and conservation of the fisheries in the waters under dispute.

It is true, of course, that the Court, as master of its own jurisdiction,
is not controlled by the position taken by the Applicant but is compelled
to inquire into the scope of its own jurisdiction in light of its source.
Nevertheless it is not irrelevant that the Party whose interests are most
vitally affected should urge upon the Court a solution of this kind,
grounded legally on the principle enunciated in Article 2 of the Conven-
tion on the High Seas of 1958 which, while not binding on Iceland as a
matter of conventional law, is yet binding as a declared and acknowledged
norm of international law. Why then should the Court not respond
favourably to the proposed equitable solution of the controversy? !

As I understand it, the argument questioning the Court’s power to
deal with the above issues rests on the following chain of reasoning. Both
the existence and scope of the Court’s jurisdiction is confined to the
Exchange of Notes of 1961. The reference in the Exchange of Notes to a
“dispute” must be strictly confined to the kind of dispute contemplated
by the parties in negotiating and framing the Exchange of Notes. This,
and this alone, constitutes the subject-matter to which the Court’s juris-
diction attaches. At no relevant time was there a dispute concerning
preferential rights or conservation. Quite the contrary, it concerned only
the extension itself and whether it could be held well founded under
international law. The Court is not privileged to change the nature of the
dispute without doing violence to its endowment of limited power in the
Exchange of Notes. This interpretation is asserted to be fortified by the
travaux préparatoires and to be consonant with the frequently stated
proposition that the Court should, as a matter of policy, exercise the
greatest restraint in assuming or extending its own jurisdictional powers.
So runs the argument. In my view the argument, while plausible, is not
sufficiently persuasive. It is true, of course, that the exclusive source of the
Court's jurisdiction is the Exchange of Notes; it is also fair to say that the
major subject discussed in the negotiations preceding the Exchange dealt
with the extension as such and not with preferential rights or conservation.
But references to the latter were not altogether lacking.

1 In the words of Judge Hudson: “What are widely known as principles of equity
have long been considered to constitute a part of international law, and as such they
have often been applied by international tribunals” (Diversion of Water from the
Meuse, 1937, P.C.1.J., Series A/B, No. 70, p. 76). 1 would add that those principles are
particularly relevant when the issues focus on the common use of limited resources
and the applicable norms of international law is couched inthe form of a “‘standard”’.

64
64 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Indeed at the very first discussion on 1 October 1960 Sir Patrick Reilly
in his opening remarks conceded that there may be areas both inside and
outside the 6-12-mile zone ‘which on the scientific principle of conserva-
tion should be reserved from trawling”. Mr. Andersen of Iceland coun-
tered with the assertion that ‘conservation measures applicable to all
alike were not sufficient to safeguard Iceland’s coastal fisheries” (Records
of the Anglo-Icelandic Discussions, | October 1960 to 4 December 1960,
at pp. 1 and 5). Furthermore it should be recognized that a certain
ambiguity attends the meaning of the term ‘exclusive’, a point to be
alluded to later and revealed in some of the diplomatic exchanges subse-
quent to the adoption of the Exchange of Notes, as, for instance, in the
Government of Iceland’s Note of 11 August 1972 in which preferential
rights are expressly mentioned (United Kingdom Memorial on the merits,
Annex 10, p. 125). But the more important point, in my view, is the larger
context in which the dispute itself is located.

It will be recalled that the Exchange of Notes speaks of the Althing
Resolution of 5 May 1959 (quoted in para. 24 of the Judgment). The
significant point is that this resolution explicitly referred to the “‘policy
adopted by the Law of 1948 concerning the Scientific Conservation of
the Continental Shelf Fisheries . . .”?.

The title of the 1948 Law is a “Law concerning the Scientific Conserva-
tion of the Continental Shelf Fisheries” and Article | authorized the
Ministry of Fisheries to “... issue regulations establishing explicitly
bounded conservation zones within the limits of the continental shelf of
Iceland ...”’ (emphasis added). It went on to declare that ‘‘all fisheries
shall be subject to Icelandic rules and control...”’.

Reverting to the Exchange of Notes of 1961 it is necessary to emphasize
that it does not refer to any particular type of extension but only that the
Government would work for the implementation of the 5 May resolution
“regarding the extension of fisheries jurisdiction”. Furthermore the terms
used to describe the ‘“‘dispute’’ are by no means restricted to the fact of
extension but to ‘‘a dispute in relation to such extension” and in the event
of such dispute, “the matter” shall, at the request of either party be

65
65 FISHERIES JURISDICTION (SEP. OP. DILLARD)

referred to the Court (emphasis added). The terms are quite general and,
on the face of it, hardly suggest the need for a restrictive interpretation.

In light of the importance of the 5 May resolution and its basis in the
Law of 1948 it seems to me clear that a too narrow interpretation of the
1961 Exchange of Notes is neither compelled by its terms nor warranted
by the context in which the whole dispute is located.

Perhaps a simple hypothetical example will help to illuminate the
issue. Suppose Iceland had not purported to extend its exclusive juris-
diction in a fashion that was intended or likely to extinguish the rights
of the United Kingdom but, under the guise of preferential rights and
conservation, she laid down conditions that the United Kingdom found
intolerable. Could it be plausibly argued that this type of extension,
although expressly keyed to preferential rights and conservation needs,
fell completely outside the ambit of the Exchange of Notes? Would it
not still fall to the Court to decide the issue under international law?
And could it be plausibly argued that in doing so the Court had somehow
converted one type of ‘‘dispute”” into another ‘type’?

If it is contended that this illustration misses the point since such an
extension would, in fact, be ‘‘exclusive” I can only reply that this observa-
tion misses the point of the illustration.

I agree entirely with the conclusion stated in the Judgment that Ice-
land’s claim was, in fact, an exclusive one. Indeed this conclusion is
essential to the rationale of the Judgment. Furthermore it can be readily
conceded that an assertion of jurisdiction which permits a State to fish
in the disputed area only by the tolerant forbearance of the coastal State
may be characterized as the assertion of an exclusive claim. At the same
time, it should be noted that a certain ambiguity attends the notion of
“exclusive” jurisdiction as revealed in the uncertainties which attach to
many claims of States reaching beyond the 12-mile limit. These uncer-
tainties were also reflected to some extent in the official diplomatic
exchanges between the United Kingdom and Iceland and actual practice
in the present case. It is not surprising therefore that, in the course of the
oral proceedings, in response to a question put by a Member of the Court,
counsel for the Applicant required (in the mimeographed version of the
hearing of 29 March 1974) nine pages to analyse the many meanings of
“exclusive” in State practice in which three types were emphasized (pp.
24-33). The hypothetical illustration is designed to show that an asserted
claim based on conservation needs would #of fall outside the reach of the
Exchange of Notes.

66
66 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Viewed from the point of view of the United Kingdom it would be
quite irrelevant whether, under the stated hypothesis, it was or was not
objectively an exclusive claim. The point is that a claim of extended
jurisdiction asserted on conservation grounds would not be excluded
under the Exchange of Notes.

The weakness, as I see it, in the argument which would deny the Court
jurisdictional power to respond to this issue is rooted in a too simplistic
concept of the nature of the dispute. Clearly a court could not convert a
dispute between two farmers over the ownership of a cow into one over
the ownership of a tractor. But the dispute covered in the Exchange of
Notes is not of this clearly delineated character. To speak of the extension
of ‘fisheries jurisdiction” is to speak of the projection of national power
into an area that is not national and that could impinge on the rights of
the Applicant. And it must be recalled that one of the main purposes of
the Exchange of Notes was to provide an amicable method of resolving
a dispute.

No doubt the Court could have disposed of the dispute by limiting its
dispositif to the first two subparagraphs. It could also have disposed of the
dispute by responding to the United Kingdom’s first submission as
indicated earlier in this opinion. It was not compelled to refer to prefer-
ential rights and conservation needs. This, 1 take to be a question of
judicial discretion and even prudence. But all this does not entail the
consequence that it is precluded from dealing with the dispute on the
broader grounds so earnestly sought by the Applicant. To read the
Exchange of Notes of 1961 otherwise, that is to say, in a too restrictive
fashion, may have sufficed to decide the immediate issue between the
Parties but, in my view, it would not have sufficiently sufficed to resolve
the dispute by recognizing the interests of both Parties and supplying
guides for their future conduct, especially when the dispute is itself
heavily impregnated with elements of what is sometimes called distributive
Justice.

I hasten to add that I am not suggesting that the Court, itself, should
attempt to resolve issues involving those elements. But, to repeat, it is
not beyond the range of its function to indicate the nature of the legal
rights involved and to provide appropriate guidelines in order to facilitate
the better resolution of the dispute as was done in the Continental Shelf
cases. This, of course, is what the third and fourth subparagraphs of
the dispositif purport to do.

67
67 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Although the observations above may suffice to dispose of the juris-
dictional issue, another and, in my view, more troublesome problem is
involved. It is arguable that while the Court was privileged to pronounce
upon the existence and relevance of the legal norms embraced in the
concept of preferential and established rights in light of conservation
needs, it should have stopped short of imposing on the parties a duty to
negotiate. In other words, it should have merely indicated the basis for
negotiations without including a duty to engage in them. Indeed it is
arguable that, apart from lack of adequate authority, it is disingenuous to
impose this duty on the Parties, especially in light of the interim agreement
of November 1973, an agreement which would appear to render tenuous
the invocation of Article 33 of the Charter, the terms of which are confined
to any dispute, ‘‘the continuance of which is likely to endanger the
maintenance of international peace and security . . .”.

Of course, to put the matter in perspective, it should be observed that
a duty to negotiate does not imply that the parties must immediately or
later engage in negotiations. Obviously one of the parties would need to
initiate them when it considered that circumstances so required. The
duty to respond would then lie with the other party. In the present case,
owing to the impact of the interim agreement of November 1973 it is
readily conceivable that the status quo would not be disturbed until the
expiry of that agreement.

The Judgment, in paragraphs 73-77, addresses itself to the problem
of its authority to specify the duty to negotiate. It states that “It is implicit
in the concept of preferential rights that negotiations are required in
order to define or delimit the extent of those rights...’ (para. 74). It
appears to draw upon the need for collaboration flowing from the very
nature of preferential rights; it alludes to the requirement of ‘‘collabo-
ration” prescribed in the 1958 Geneva Resolution on Special Situations
relating to Coastal Fisheries; and it stresses a dictum in the North Sea
Continental Shelf cases which stated that the obligation to negotiate
assumed in the Special Agreements of the Parties (in that case):

6

. merely constitutes a special application of a principle which
underlies all international relations, and which is moreover recog-
nized in Article 33 of the Charter of the United Nations as one of the
methods for the peaceful settlement of international disputes” (1.C.J.
Reports 1969, p. 47, para. 86).

The Judgment in the present case did not, however, specifically ground
its holding on Article 33 of the Charter but suggested that its holding,
based on the very nature of the rights in question, would correspond to
the Principles and provisions of the Charter.

68
68 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Reference to the “very nature of the respective rights of the Parties’?
(para. 75) while justified, may yet appear to be too cryptic a description
of an assumed power and therefore to need some elaboration.

In any event, [ submit that the conclusion reached can be fortified by
teference to the widespread practice of States both in the matter of
conservation of fishery resources and, analogically, in other areas in
which the conflicting rights of States impinge on the use of a common
resource.

In its Memorial on the merits the Applicant, in paragraphs 266-281,
has called attention not only to the North-East Atlantic Fisheries Conven-
tion of 1959 to which 14 States including both the Applicant and Iceland
are parties but to the International Convention for the North-West
Atlantic Fisheries of 1949; the Atlantic Tuna Convention of 1966; the
USA/USSR King Crab Fisheries Agreement of 1969; the USA/Cuba
Shrimp Convention of 1949; the Brazil/USA Shrimp Conservation
Agreement of 1972; the Convention on the Conservation of the Living
Resources of the South-East Atlantic of 1969; the Canada/Norway
Agreement on Sealing and the Conservation of Seal Stocks in the North-
West Atlantic of 1971 and the Iceland/Norway/USSR Agreement on
the Regulation of the Fishing of the Atlanto-Scandinavian Herring of
1972. After enumerating numerous other agreements and conventions
in the Baltic, the Black Sea, the Pacific and the Antarctic, the conclusion
is reached that in six oceans and seas, 30 or more States have participated
in international agreements regulating high seas fisheries when the need
for conservation, regulation and control is present !.

It is not here suggested that each of these agreements resulted from the
application of a prior duty to negotiate. Yet clearly each was the con-
sequence of an imperatively felt need to engage in negotiations in order
to accommodate the conflicting rights of the parties. It is worth recalling
also that the preamble to the North-East Atlantic Fisheries Convention
of 1959 puts all the parties on record as:

 

1 According to a compilation in Lay, Churchill, Nordquist, New Directions in the
Law of the Sea, Vol. Il, pp. 771-798, there were, as of 1 August 1972, no fewer than
210 bilateral and multilateral agreements dealing with various aspects of the law of
the sea. After a characteristically thorough survey, McDougal and Burke conclude
that “Practically all international agreements since the beginning of . .. conservation
effort in 1911... witness the general understanding that the participation of all States
substantially concerned with a fishery is necessary for effective action”. McDougal and
Burke, The Public Order of the Oceans (1962) at p. 965.

69
69 FISHERIES JURISDICTION (SEP. OP. DILLARD)

“Desiring to ensure the conservation of the fish stocks and the
rational exploitation of the fisheries of the North-East Atlantic
Ocean and adjacent waters.”

And the terms of the Convention on Fishing and Conservation of the
Living Resources of the High Seas places the duty of acting to conserve
resources on all States. As stated in Article 1 (2):

“All States have the duty to adopt, or to co-operate with other
States in adopting, such measures for their respective nationals as
may be necessary for the conservation of the living resources of the
high seas.” (Emphasis added.)

This is further fortified by Article 4 (1):

“Tf the nationals of two or more States are engaged in fishing the
same stock or stocks of fish or other living marine resources in any
area or areas of the high seas, these States shall, at the request of
any of them, enter into negotiations with a view to prescribing by
agreement for their nationals the necessary measures for the con-
servation of the living resources affected.” (Emphasis added.)

Although Iceland was not a party to this Convention it is yet possible
to surmise that, in light of the practice of States and the widespread and
insistent recognition of the need for conservation measures that the
principle it announces may qualify as a norm of customary international
law, bearing in mind the observation made by Judge Tanaka in another
context, that:

“The role played by the existence of a world-wide international
organization like the United Nations, its agency the International
Law Commission, and their activities generally do not fail to
accelerate the rapid formation of a customary law !.” (Z.C.J. Reports
1969, p. 177.)

Further support can be derived from the qualifying paragraph of
Article 2 of the High Seas Convention, to which frequent allusion is made
in the text of the Judgment. The obligation to pay due regard to the
interests of other States contained in Article 2 is, of course, a norm of
law which lies upon all States. It can be triggered by any State whose
interests are allegedly infringed by another State involving thereby an
obligation to come to some kind of peaceful arrangement. It is worth
noting, also, that the International Law Commission in commenting on

 

 

1 Compare also the observation of Judge Sorensen in Z.C.J. Reports 1969, pp. 242-
247, See generally, Baxter, ‘“Treaties and Custom”, Hague Academy of International
Law, Recueil des cours, 1970, 1, pp. 31-104.

70
70 FISHERIES JURISDICTION (SEP. OP. DILLARD)

the preliminary draft which ultimately emerged as Article 2 of the High
Seas Convention indicated that its rules concern particularly: “The
rights of States relative to the conservation of the living resources of the
high seas” (Yearbook of the International Law Commission, Vol. IL, 1956,
p. 278; emphasis added.)

It would be tedious and unnecessary to extend this discussion by
referring to analogous problems in areas other than fisheries. Yet, I
cannot forbear calling attention to Judge Jessup’s observations in his
separate opinion in the North Sea Continental Shelf cases in which he
alluded to the principle, fortified by State practice, of the need for inter-
national co-operation in the exploitation of a “natural” resource common
to more than one State. To the examples he cites and to those in Onorata’s
“Apportionment of an International Petroleum Deposit”, 17 Jnter-
national and Comparative Law Quarterly (1969), to which he referred,
many others could be added. (.C.J. Reports 1969, pp. 82-83.)

Projected against this broad background, the power of the Court to
adjudicate on this issue and to specify a duty to negotiate in good faith,
seem to me to be well founded in law.

*
* *

The reference earlier in this opinion to elements of ‘distributive
justice” impels me, even at the risk of appearing ‘‘textbookish” to add an
explanatory comment.

The present case involves, both in its practical aspect and its long-range
implication the problem of the wise or meritorious allocation of limited
resources or what are presumed to be limited resources. This presents
an almost typical instance of what, in classical theories of justice, may be
described as distributive as opposed to corrective (sometimes called
remedial) justice.

Obviously this is no place to undertake an abstract discussion of the
requirements of what may be a just solution to a specific controversy. The
general subject commands an immense literature and it would be at once
pretentious and possibly irrelevant to broach it. I am merely suggesting
that, when contrasted with corrective justice, it may provide a helpful
analytical tool in considering the nature of a dispute, the role of a court
and the character of the norms at its disposal !.

1 There are many ways of analysing the concept of distributive justice and some
were discussed in various opinions in the North Sea Continental Shelf cases. I would
agree that in the context of that case the use of the concept by the Federal Republic
of Germany was questionable.

71
71 FISHERIES JURISDICTION (SEP. OP. DILLARD)

Allowing for gross over-simplification the distinction may be put this
way: questions of establishing a system or régime of equitable allocation
of resources engage elements of distributive justice; on the other hand
disturbances to the system fall under the province of corrective justice |.

It is not unusual to assume that the former lies exclusively in the lap
of the legislative branch and the latter in that of the Court. But this easy
way out of the problem ignores the turbulent way in which disputes are
generated, the manner in which they are put in the lap of the Court, and
the need to resolve them.

In the present case it may be urged, as Iceland has, that the wise
allocation of resources should be left to the norms of law which may
emerge from the Conference on the Law of the Sea. Whatever virtue
adheres to this position is, however, neutralized by the sheer fact that
the Court must decide a case in which, basically, elements of distributive
justice intrude.

Its capacity to do so is not precluded by any theory of the judicial
process which inhibits it from analysing all the elements involved in any
dispute, marshalling ail the supporting data, even of a highly sophisticated
scientific character, and “‘laying down the law” in terms of the establish-
ment of a régime of allocation. But considerations of a practical, political
and psychological nature dictate that this function is best done at the
outset by the parties themselves or better still by other bodies specially
qualified to assess the conflicting interests, the relevant scientific factors,
the values involved, and the continuing need for revising the régime in
light of changing conditions. The Court’s role is best limited to providing
legal guide-lines which may facilitate the establishment of the system and
in the event of a subsequent dispute, to help redress disturbances to it.
Meanwhile the Court has consistently indulged the assumption that the
Parties will, in fact, negotiate in good faith.

This, of course, is the approach taken by the Court in subparagraphs 3
and 4 of its dispositif. Viewed in this light, it supplements the findings in
the first two subparagraphs, while also responding to the requirements of
distributive justice.

(Signed) Hardy C. DILLARD.

 

 

1 The distinction (although not in the form I have put it) is usually attributed to
Aristotle who discusses it in connection with “particular” justice in his Politics (IH,
9 and V, 1) and his Nicomachean Ethics (V, 3, 1-17). See also Aristotle, Ethics (Every-
man edition, 1950), pp. 112 er seg. Additional references and a brief explanation of
the distinction may be found in Academy of International Law, 91 Recueil des cours,
1957-I, pp. 549-550.

72
